Separate opinion of
Mr. Justice Santana Becerra,
with whom Mr. Justice Hernández Matos joins,
concurring in the result.
San Juan, Puerto Rico, May 8,1969
In accordance with the dissenting position I assumed on the case of Acosta Linares v. Delgado, Warden, 96 P.R.R. 396 (1968), and in view of the fact that in this judgment the Court refers to the same with approval, I wish to make clear that in concurring with my vote in the judgment we now render, I maintain my prior position unchanged insofar as the subsequent condition of an escape is concerned.
After issuing my opinion of June 28, 1968, I kept on making a research of authorities or precedents that would support the position of the majority on that occasion. As far as I have been able to search I have not found any precedent, not even from the section from where we adopted our Penal Code articles about escape and subsequent offense.
Once more I ratify myself in the view that to use the felony for which sentence is being served as ground to punish, *275as a subsequent offense the escape which occurs while serving said sentence, without it being a question of a second escape in itself, has the same inevitable effect as if this Court would have legislated a minimum penalty of 10 years for the offense of escape when the escape occurs while serving a sentence for a felony. This minimum penalty was not imposed by the lawmaker who, by Act No. 447 of May 14, 1952, limited himself to state that such escape would be punished as a felony and whose only distinction was that the sentence of escape could not be considered concurrent with the others which were being served.